DETAILED ACTION

	This office action is in regards to the amendment dated April 11, 2022.
	Claims 1 and 2 have been amended. Claims 1-14 remain pending in this application.
	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchetti (US 1,654,378).
	Regarding claim 1, Marchetti discloses an internal combustion engine (Fig. 2), comprising: at least one engine block (1); said at least one engine block comprising at least one piston (6) in a combustion chamber; a cam crank assembly (Fig. 2) comprising a cam crank (12), an intake cam and an exhaust cam (20; Fig. 2 depicts each one on either side of the piston rod 7); and a shaft securement assembly (Fig. 2 depicts multiple elements assembled together to create and assembly: the connection of the cam crank assembly along with the intake and exhaust cams in combination with the crankshaft 2); the cam crank having a cam crank profile; and the at least one piston operationally connected to the cam crank profile (Fig. 2).

	Regarding claim 2, Marchetti discloses the internal combustion engine of claim 1, further comprising: the cam crank assembly securable to the crank shaft by the shaft securement assembly (Fig. 2); and the shaft securement assembly having at least one securing bolt with a pair of tapered bushing, one positioned on each end, where tightening the securing bolt causes the pair of tapered bushings to impinge between the crank shaft and the cam crank assembly, securing the cam crank assembly to the crank shaft (a pair of bolts/screws that are usually accompanied with bushings and know in the art are depicted in Fig. 2).
	Regarding claim 3, Marchetti further discloses the internal combustion engine of claim 1, further comprising: an integrated manifold system (Fig. 2) supporting fluid communication through an intake channel to the engine block, and through an exhaust channel.
	Regarding claim 4, Marchetti further discloses the internal combustion engine of claim 1, further comprising: said at least one engine block comprising at least a pair of opposed cylinders (pg. 1, line 48-60).
	Regarding claim 5, Marchetti further discloses the internal combustion engine of claim 1, further comprising: multiple pairs of radially opposed cylinders (pg. 1, line 48-60).
	Regarding claim 6, Marchetti further discloses the internal combustion engine of claim 1, further comprising: the cam crank profile being a contoured radial channel (12, 12’) in at least one side of the cam crank.
Regarding claim 7, Marchetti further discloses the internal combustion engine of claim 1, further comprising: the cam crank profile controlling a position of a piston with respect to a combustion chamber (Fig. 3).
	Regarding claim 8, Marchetti further discloses the internal combustion engine of claim 1, further comprising: the intake cam, the exhaust cam, and the cam crank each having a disk shape extending coaxially perpendicularly from the cam crank assembly; and the intake cam, the exhaust cam, and the cam crank positioned parallel to each other, with the cam crank intermediate the intake cam and the exhaust cam (Fig. 2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti (US 1,654,378) in view of White (US 1,830,046).
Regarding claims 9 and 10, Marchetti discloses the cam crank (12’, Fig. 6) having center and an outer edge; the cam crank profile having at least one radial lobe; the radial lobe having a bottom section close to the cam crank center and a top section close to the cam crank outer edge; the at least one piston in a bottom position within the cylinder when operationally connected to the radial lobe bottom section (Fig. 2, and Fig. 6), the radial lobe having an upward intermediate section rotationally intermediate from bottom section to the top section, and a downward intermediate section rotationally intermediate from the top section to the bottom section (Fig. 3); the cylinder having an intake valve (16) and an exhaust valve (17); and a compression stroke characterized by the intake and exhaust valves each in a closed position, and the at least one piston operationally connected to the radial lobe upward intermediate section (Fig. 2).
Marchetti is silent to having at least one piston in a top position within the cylinder when operationally connected to the radial lobe top section. White discloses an internal combustion engine having a cam crank profile (23), the cam crank having center and an outer edge; the cam crank profile having at least one radial lobe; the radial lobe having a bottom section close to the cam crank center and a top section close to the cam crank outer edge; the at least one piston in a bottom position within the cylinder when operationally connected to the radial lobe bottom section; and the at least one piston in a top position within the cylinder when operationally connected to the radial lobe top section (Fig. 1 and Fig. 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to assembly an engine of Marchetti, having a cylinder and a cam crank profile arrangement as taught by White, in order to provide a greater output. 
Regarding claim 11, Marchetti modified with White discloses the internal combustion engine of claim 10, further comprising: more than one compression stroke per complete revolution of the crank shaft.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti (US 1,654,378) in view of White (US 1,830,046), and in further view of Lopez (US 4,848,296)  and Pinto (US 4,127,036).
Regarding claims 12-14, Marchetti modified with White does not disclose an internal combustion engine of claim 1, comprising: a crank shaft having an external shaft and a coaxial internal shaft; the external shaft and the internal shaft selectively independently rotatable; and a first engine block operatively attachable to the external shaft and a second engine block operationally attachable to the internal shaft, further comprising: the first engine block operatively configured to rotate the external shaft in a rotational direction, and the second engine block operatively configured to rotate the internal shaft in the same rotational direction, said crank shaft having a first rotational direction and an opposite rotational direction; and the first engine block operatively configured to rotate the external shaft in the first rotational direction, and the second engine block operatively configured to rotate the internal shaft in the opposite rotational direction. Lopez discloses a structure for a rotary engine that “could also be converted into a multiple rotor engine simply by adding additional casings and rotor assemblies and extending the crankshafts” (column 5, line 64-68), and Pinto discloses an engine comprising an internal and external shaft (208; Fig. 14) joined coaxially to provide independent rotation (claim 1). It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to provide multiple engines of Marchetti as taught by Lopez, and by providing coaxial shafts as taught by Pinto in order to provide a desired torque and output, while balancing the weight.

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art Marchetti fails to teach a cam crank assembly. Page 8-9. 
Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. In this instance, the claim recites: “…a cam crank assembly comprising a cam crank, an intake cam, an exhaust cam, and a shaft securement assembly; the cam crank assembly securable to a crank shaft…”. As explained in the rejection above, the assembly comprises all the individual elements (intake and exhaust cams 20, cam crank12,  crankshaft 2, etc) combined together. And further, Fig. 2 depicts two bolt showing the cam crank attached to the crank shaft. Per the broadest reasonable interpretation, the applicant has not amended to overcome the prior art, and Marchetti still reads on the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747